No. 99-10709
                                 -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-10709
                          Summary Calendar


MICHAEL BIAS,

                                             Plaintiff-Appellant,

versus

LESLIE WOODS; EARL FOX; RAY CASTRO, Assistant
Warden; NENITA SABATER; JOHN DOE #1, Officer;
JOHN DOE #2, Officer; JOHN DOE #3, Officer,

                                             Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 7:99-CV-33
                      --------------------

                           January 5, 2000

Before KING, Chief Judge, and JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Michael Bias, Texas prisoner # 769345, appeals the district

court’s dismissal his 42 U.S.C. § 1983 claims as frivolous.         Bias

filed suit against three prison wardens, one prison psychiatrist,

and three unknown prison officers.   Bias contends that he

sufficiently alleged claims of deliberate indifference to a

serious medical need against each of the defendants and that the

district court’s dismissal was an abuse of discretion.

     A district court may dismiss an in forma pauperis complaint

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-10709
                                  -2-

as frivolous if it lacks an arguable basis either in law or in

fact.   Denton v. Hernandez, 504 U.S. 25, 31-34 (1992); see also

28 U.S.C. § 1915(e)(2)(B)(i).    A complaint lacks an arguable

basis in law if it is based on an "indisputably meritless legal

theory."   Neitzke v. Williams, 490 U.S. 319, 325 (1989).    A

§ 1915(e)(2)(B)(i) dismissal is reviewed for abuse of discretion.

Denton, 504 U.S. at 33-34.

     In order to prove an Eighth Amendment violation, Bias must

prove deliberate indifference to a substantial risk of serious

harm.   See Hare v. City of Corinth, Miss., 74 F.3d 633, 648 (5th

Cir. 1996)(en banc)(citing Farmer v. Brennan, 511 U.S. 825, 839-

41 (1994)).   A prison official acts with deliberate indifference

only if he knows that an inmate faces a substantial risk of

serious harm and he disregards that risk by failing to take

reasonable measures to abate it.    Hare, 74 F.3d at 648-49.

     A review of the record reveals that Bias’s claims against

the three wardens (Leslie Woods, Earl Fox, and Ray Castro)

involved allegations of supervisory liability and not that they

were directly involved with the medical treatment, or lack

thereof, Bias received at the Allred Unit.    See Thompkins v.

Belt, 828 F.2d 298, 303-04 (5th Cir. 1987).    The district court’s

dismissal as frivolous Bias’s claims against these three

defendants was not an abuse of discretion, and the district

court’s judgment with respect to these claims is AFFIRMED.

     However, Bias’s other allegations are not totally baseless:

that he overdosed on his medication and subsequently went into a

coma; that one of the officers (John Doe #1) was informed of the
                           No. 99-10709
                                -3-

overdose by Bias’s cell mate but did not inform the prison’s

medical staff; that Dr. Nenita Sabater did not sufficiently

examine Bias to determine whether he had overdosed, whether he

was in danger of going into a coma, or whether he was at risk for

developing necrosis in his hip and right side; and that the

officers who transported Bias from the Allred Unit to another

prison facility deliberately disregarded Bias’s comatose or

necrotic condition.   Because these allegations are not totally

baseless, delusional, or without legal basis, the district

court’s dismissal of the claims against these defendants as

frivolous was an abuse of discretion at this stage of the

proceeding.   See Denton, 504 U.S. at 32-33 (claims which are

clearly baseless are considered factually frivolous); Payne v.

Lynaugh, 843 F.2d 177, 178 (5th Cir. 1988) (claim is frivolous

when prisoner can prove no set of facts to support his claim and

the claim has no arguable basis in law).   We intimate no view as

to the ultimate merits of these claims.    We hold merely that on

the record before us, we cannot conclude that the claims have no

arguable basis in law or fact.

     The judgment with respect to the dismissal of the claims

against Dr. Sabater and John Does #1, 2, and 3 is VACATED, and

the case is REMANDED for further proceedings on these claims.

     AFFIRMED IN PART; VACATED AND REMANDED IN PART.